ORDER
Per curiam.
For the second time in a row, Appellant has not received timely notice of the trial court’s denial of his motion for DNA testing. Davis v. State, No. PD-1490-14, 2015 WL 9594718 (Tex.Crim.App. delivered March 18, 2015) (not designated for publication). Once again, the Court of Appeals has held that Appellant’s notice of appeal was untimely. Davis v. State, No. 02-15-00283-CR, 2015 WL 10028889 (Tex.App.Fort Worth October 22, 2015) (not designated for publication).
Appellant contends that the Court 'of Appeals erred. But because Appellant’s notice of appeal was untimely, the appellate court correctly dismissed his appeal for lack of jurisdiction. Tex. R. App. P. 26.2(a)(1); Castillo v. State, 369 S.W.3d 196 (Tex.Crim.App.2012). Accordingly, we refuse Appellant’s petition for discretionary review.
Appellant’s recourse is to file a third motion for DNA testing in the trial court. Ex parte Suhre, 185 S.W.3d 898 (Tex. Crim.App.2006). We are mindful of Appellant’s desire to avoid being placed in a “never-ending loop,” and we order the trial court and the district clerk to ensure that Appellant receives timely notice of the trial court’s next ruling.
YEARY, J., filed a concurring opinion. ALCALA, J., filed a dissenting opinion, in which JOHNSON, J., joined.